Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Allowable Subject Matter
Claim 29 is allowed.
For reason for allowance, in regards to claim 29, Ruszala, Fadell nor any other prior art of record teaches initially, all of the slave devices are in a listening state until an initiate protocol message is received from the mobile computing device, following which the slave devices respond with a protocol message including a slave device type identifier and transitions to a ready state; the mobile computing device displays all of the device type identifiers received, including those received from the intended slave device and those received from nearby slave devices and sends an activation protocol message to a slave device in response to selection of the slave device by a technician; upon receiving the activation message, the slave device outputs a visual indication to be verified by the technician as the intended slave device; and in response to confirmation of the selection by the technician, a proceed protocol message is sent by the mobile computing device, and the slave device transitions to a provisioning state, following which the slave device is programmed with the slave address in combination with generating the addresses of the slave deices based on location of the slave devices and map of the premises. 


Response to Applicant's Arguments/Remarks
Applicant’s arguments, see Remarks, filed on 07/26/2021 with respect to the claims are considered but are not persuasive.  Explanations of how each and every claimed limitation is being met or rendered obvious are provided below.  Due to the claims amendments, upon further consideration, a new ground of rejections is made in view of the following reference/combinations.

On Page 10, applicant argues that Fadell generally mentions “maps, diagrams, architectural drawings of the smart-home house” in a context unrelated to that defined in the claims. Examiner disagrees. Fadell teaches a smart sensing home that includes plurality of different automated slave devices such as sensors, controllers, smoke detectors, fire alarms, etc. Fadell teaches using the maps to indicate physical locations and addresses of each slave device or sensors around the house. So Fadell indeed is an analogous art. 

On page 11, applicant argues that claim 23 (now part of claim 1) does not simply involve the existence of a map of the premise and generic functionality for “more automated mapping” (examiner motional statement). Instead, they are specific in requiring using locations of slave devices to generate addresses to be assigned to the slave devices based on a digital representation of the premises prepared during a layout design phase of the fire alarm system, the map indicating physical locations of the slave device and addresses to be assigned to each slave device”. Examiner disagrees. Fadell isn’t used to teach “using locations of slave devices to generate addresses to be assigned to the slave devices based on a digital representation of the premises”. This limitation is already been taught by Ruszala (see rejection below). Ruszala doesn’t teach the digital map/representation is prepared during a layout design and that’s when the examiner bring in Fadell to this limitation (see below rejection of claim 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-5, 10-12, 14-15, 20, 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruszala (US 2016/0148498) in view of Fadell et al (US 2014/0266669).

Per claim 1 and 11, Ruszala teaches a method for assigning addresses to slave devices in a fire alarm system of a premises, the method comprising (Abstract and 0002 teaches devices for addressably programming notification devices in fire safety systems such as smoke detectors. Paragraph 0018 and 0020 teaches notification safety devices 300 are the slave devices): 
a mobile computing device determining locations of the slave devices within the premises and sending the locations to a connected services system (paragraph 0032 ; 
the connected services system using the locations to generate addresses based on [a map of] the premises (paragraph 0020 and Fig. 2b teaches the control panel uses the location information, “the control panel determine location information and submit it to the mobile device 300”); 
assigning the addresses to the slave devices (paragraph 0020 teaches the mobile device 400 assigned the address to the slave devices 300 when in programming mode. Also see Fig. 5 and 6); 
verifying assignment of the addresses to the slave devices (0020 and 0034 teaches the control panel has address verification capabilities).  
	Ruszala does not explicitly teach the term “map of the premise”. However, Ruszala in Fig. 5 and paragraph 0035 teaches displaying a layout of the floor plan of the premises. Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to realize that the Fig. 5 layout of the floor plan of Ruszala indeed is a map of the premise. The rationale would be to help the technician identify where each slave device is on the map/layout prior to installation/programming the addresses (paragraph 0002 and 0035).
Ruszala teaches a digital representation of a layout of a premise (paragraph 0035) and addresses to be assigned to each slave device. Paragraph 0036 teaches that once the layout is generated as a graphical depiction on the screen 505 and the safety device is selected, the address generating means may wherein the map of the premises is a digital representation of the premises prepared during a layout design phase of the fire alarm system, the map indicating physical locations of the slave devices and addresses to be assigned to each slave device.  
 	However, in an analogous art, Fadell teaches a smart sensing home that includes plurality of different automated slave devices such as sensors, controllers, smoke detectors, fire alarms, etc. Fadell in paragraph 0049 teaches a map generated based on positional information obtained from the nodes of the mesh network. Paragraph 0053 teaches collected home data 202 which includes a map of the home and the respective slave devices and their capabilities in each room such as alarm settings and contact information. 0102-0103 teaches layout design and mapping of the slave nodes are done during installation of each device and how each user mobile device 166 can display the map of the premise along with all the nodes/slave devices installed inside a home. Also see paragraph 0120-0122. Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Ruszala to use the more automated mapping and displaying system of Fadell. The rational would be to precisely and visually track location of each individual smart/slave device using map of the premise. 

	Per claim 2 and 12, Ruszala teaches wherein the mobile computing device determines the locations of slave devices using motion tracking and/or image information gathered by the mobile computing device (0032 teaches determining .   

	Per claim 4 and 14, Ruszala teaches wherein the mobile computing device determines the locations of the slave devices by reference to wireless signals from the slave devices (paragraph 0032 teaches mobile device 400 can determine the location of the slave/safety device 300 by wireless signal from the device using position sensors). 

	Per claim 5 and 15, Ruszala teaches communication using Bluetooth (paragraph 0039). But, Ruszala doesn’t explicitly teach LiFi or BLE. BLE is well-known in the art and is usually used for its low cost and battery consumption. Examiner will take Official Notice that at the time the invention was filed, it would have been obvious to one of ordinary skill to use a well-known BLE protocol. The rationale would be that BLE is cost effective and better battery consumption. 


	Per claim 10 and 20, Ruszala teaches wherein the mobile computing device displays a graphical user interface on a touch screen display of the mobile computing device, wherein the graphical user interface includes a map of the premises, icons representing the slave devices (Fig. 5 teaches a GUI display of the mobile device 400 showing icons 512, 516, 514 and 518 representing the slave devices).
	But, Ruszala doesn’t explicitly teach displaying an indication of the current location of the mobile computing device.  However, Ruszala in paragraph 0032 teaches 

Per claim 24, Fadell teaches wherein the map of the premises includes visual depictions of the premises and raw location data representing physical and functional characteristics of the premises (paragraph 0102-0103 teaches mapping the premises including having all the nodes/slave devices representing an exact location in the building such as a room, kitchen, living room, etc. Paragraph 0105 teaches displaying the visual map on a mobile device for a user).  

	Per claim 25, Ruszala in view of Fadell teaches wherein the map of the premises indicates intended positions of a control panel, loops, and the slave devices and, within each loop, a unique slave address for each slave device (Ruszala in Fig. 2B teaches unique addresses for each device. Fadell in Fig. 1 teaches map of premises that shows .  

	Per claim 26, Ruszala in rejection of claim 1 teaches wherein the mobile computing device determining the locations of the slave devices. Fadell teaches comprises continuously sending the current location of the mobile computing device in a format pertaining to an indoor tracking system to the connected services system, which returns location information for the mobile computing device in a format pertaining to the map of the premises (0066 and 0139 teaches continuously communicating with a mobile device of a user in order to continuously track the movement of the user throughout the premise).  

	Per claim 27, Ruszala in view of Fadell teaches wherein the connected services system using the locations to generate addresses based on the map of the premises comprises receiving the location information from the mobile computing device, mapping the location information to a corresponding slave device using the map of the premises (rejection of claim 26, 23 and 1 already teaches this limitation of generating address based on map of premise), and returning an intended address of the corresponding slave device indicated on the map of the premises (paragraph 0035 of Ruszala teaches, after the map layout has been displaying to the technician and the specific slave device on the map has been selected, then the addressing application can facilitate exchange of information with the mobile device including address information and location information as depicted on the layout display 430).  

	Per claim 28, Ruszala does not explicitly teach wherein the mobile computing device executes an indoor tracking system that tracks movement of the mobile computing device based on detecting and recognizing visual features of the premises in image information captured by the mobile computing device and based on data from an accelerometer and gyroscope of the mobile computing device, the mobile computing device detects distances, sizes, and surfaces in the premises based on the captured image information, and learns areas of the premises by storing the information detected about the premises in maps.  
	However, Fadell teaches wherein the mobile computing device executes an indoor tracking system that tracks movement of the mobile computing device based on detecting and recognizing visual features of the premises in image information captured by the mobile computing device (paragraph 0074, 0099, 0139 teaches indoor tracking system that tracks movement of the mobile phone of a user based on detecting visual features, pattern, height, voice, size, etc. of an individual) and based on data from an accelerometer and gyroscope of the mobile computing device, the mobile computing device detects distances, sizes, and surfaces in the premises based on the captured image information, and learns areas of the premises by storing the information detected about the premises in maps (0103 teaches using accelerometer and gyroscope to determine location of the mobile device and track the user of the device. 0101-0103 teaches learning areas of the house in order to map out a layout of the premise). Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art for Ruszala to use the indoor tracking system and mapping of . 


Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruszala (US 2016/0148498) and Fadell et al (US 2014/0266669) as applied to claim 1 and 11 and further in view of Black et al (US 2017/0142373). 

	Per claim 3 and 13, Ruszala in rejection of claim 1 teaches wherein the mobile computing device determines the locations of the slave devices. But, Ruszala doesn’t explicitly teach determining the locations of the slave devices using positioning nodes of the premises. 
	However, in an analogous art of determining position, Black teaches determining the locations of the slave devices using positioning nodes of the premises (Fig. 2 and paragraph 0033 teaches determining locations of the slave devices using the positioning nodes 220, 216 and 218). Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to use the location determining method of Black. The rationale would be to be able to navigate indoors where GPS-based positioning is not possible (paragraph 0033).

Claims 6-9 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruszala (US 2016/0148498) and Fadell et al (US 2014/0266669) as applied to claim 1 and 11 and further in view of Barnard et al (US 2003/0005100).

Per claim 6 and 16, Ruszala wherein the mobile computing device verifies assignment of the addresses to the slave devices (0020 and 0034 teaches the control panel has address verification capabilities).  But, Ruszala doesn’t explicitly teach verification by providing verification numbers to the slave devices. It’s well-known in the art to receive an acknowledgement or verification message/number once an address to a device has been assigned. This isn’t a novel feature. To further support this statement, examiner will bring in Barnard that teaches assigning addresses to slave devices (Paragraph 0082 and Fig. 14 teaches network management devices that can perform as a master and slave. Further, Fig. 4 and paragraph 0049 teaches assigning addresses to plurality of printer devices). Bosch further teaches verification by providing verification numbers to the slave devices (0049 teaches receiving an acknowledgement message from the printer device once an address assignment has been successful). It’s obvious that the acknowledgement message has some sort of number or identification that corresponds to a particular printer/slave device. Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art for Ruszala to use the method of Barnard to provide an acknowledgment/verification message/number once assigning an address has been successful. The rationale would be to make sure an address assignment has been successful in order to proceed communication. 

wherein the assignments of the addresses are verified by the connected services system retrieving the verification numbers from the slave devices, and wherein the retrieved verification numbers are compared to the provided verification numbers.  
	However, Bernard teaches wherein the assignments of the addresses are verified by the connected services system retrieving the verification numbers from the slave devices, and wherein the retrieved verification numbers are compared to the provided verification numbers (Fig. 9 and paragraph 0058 teaches comparing the acknowledgment message/number to determine if it’s the correct device with the correct address). Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art for Ruszala to use the Bernard’s method of obtaining verification/acknowledgement message/number. The rationale would be to make sure an address assignment has been successful in order to proceed communication.

	Per claim 8 and 18, Ruszala does not explicitly teach wherein the connected services system retrieves the verification numbers by instructing a control panel, which is a master for the slave devices, to poll the slave devices at the assigned addresses and obtain the provided verification numbers. 
However, Bernard teaches wherein the connected services system retrieves the verification numbers by instructing a control panel, which is a master for the slave devices, to poll the slave devices at the assigned addresses and obtain the provided verification numbers Hdkj (paragraph 0058 teaches the discovery module 84 is capable of receiving the acknowledgment message/number from the printers/slave .  Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art for Ruszala to use the Bernard’s method of obtaining verification/acknowledgement message/number. The rationale would be to make sure an address assignment has been successful in order to proceed communication.

	Per claim 9 and 19, Ruszala does not explicitly teach wherein the mobile computing device compares the verification numbers provided to the slave devices with the verification numbers retrieved from the slave devices by the connected services system.   
	However, Bernard teaches wherein the mobile computing device compares the verification numbers provided to the slave devices with the verification numbers retrieved from the slave devices by the connected services system (Fig. 9 and paragraph 0058 teaches comparing the acknowledgment message/number to determine if it’s the correct device with the correct address). The comparing being done at a controller or a mobile device isn’t a novel feature. It’s known that processors/controller and mobile devices are capable of comparing. Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art for Ruszala to use the Bernard’s method of obtaining verification/acknowledgement message/number. The rationale would be to make sure an address assignment has been successful in order to proceed communication.

Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruszala (US 2016/0148498) and Fadell et al (US 2014/0266669) as applied to claim 1 and 11 and further in view of Jalden et al (US 2018/0316402).

Per claim 30 and 31, Ruszala does not explicitly teach comprising a directionality module attached to a wireless port of the mobile computing device enhancing directionality of the wireless port such that only intended slave devices receive wireless transmissions from the mobile computing device and wherein the directionality module narrows an antenna or optical port transmission and reception aperture of the wireless port of the mobile computing device by blocking line of sight between the wireless port of the mobile computing device and any other nearby slave devices except for an intended slave device.
However, it’s well-known in the art of direct communication between devices to have a device/module for directional communication to only certain devices, known as beamforming. Examiner will bring in Jalden. Jalden teaches antenna system configuration. Jalden further teaches comprising a directionality module attached to a wireless port of the mobile computing device enhancing directionality of the wireless port such that only intended slave devices receive wireless transmissions from the mobile computing device and wherein the directionality module narrows an antenna or optical port transmission and reception aperture of the wireless port of the mobile computing device by blocking line of sight between the wireless port of the mobile computing device and any other nearby slave devices except for an intended slave device (Fig. 1 teaches a network device 200 attached to a port of the mobile wireless 

	Per claim 32, see rejection of claim 30-31 above. 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jain et al (US 10382358) – col. 14, lines 39-52 teaches providing a key after a successful address assignment. Using PKI is well-known method for using as an acknowledgement. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685